UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 29, 2007 IndyMac INDA Mortgage Loan Trust 2007-AR6 (Exact name of issuing entity) Commission File Number of the issuing entity:333-140726-15 IndyMac MBS, Inc. (Exact name of depositor as specified in its charter) Commission File Number of the depositor:333-140726 IndyMac Bank, F.S.B. (Exact name of the sponsor as specified in its charter) Delaware 95-4791925 (State or other jurisdiction of incorporation) (IRS Employer Identification No.) 155 North Lake Avenue Pasadena, California 91101 (Address of principal executive office) (Zip Code) (800) 669-2300 (Registrant's telephone number, including area code ) N/A (Former name or address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Information to be Included in the Report Item 8.01.Other Events. On or about August 29, 2007, IndyMac Bank, Inc., as depositor for the IndyMac INDA Mortgage Loan Trust 2007-AR6 (the “Trust”) will issue Mortgage Pass-Through Certificates, Series 2007-AR6, including the following publicly-offered classes:Class 1-A-1, Class 1-A-2, Class 2-A-1, Class A-R, Class B-1, Class B-2 and Class B-3 (the “Certificates”). Copies of the opinions of Orrick, Herrington & Sutcliffe LLP with respect to legality of the Certificates and with respect to certain federal tax matters, together with related consents of Orrick, Herrington & Sutcliffe LLP to the incorporation by reference of such opinions as exhibits to the Registration Statement, are filed as Exhibits to this Report. Item 9.01.Financial Statements, Pro Forma Financial Information and Exhibits. (a)Not applicable (b)Not applicable (c)Exhibits:The following are filed as Exhibits to this Report: Exhibit Number 5.1Opinion of Orrick, Herrington & Sutcliffe LLP with respect to legality. 8.1Opinion of Orrick, Herrington & Sutcliffe LLP with respect to certain tax matters. 23.1Consent of Orrick, Herrington & Sutcliffe LLP (included in opinion filed as Exhibit 5.1). 23.2Consent of Orrick, Herrington & Sutcliffe LLP (included in opinion filed as Exhibit 8.1). SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. RESIDENTIAL ASSET SECURITIES CORPORATION By:/s/Jill Jacobson Name:Jill Jacobson Title:Vice President Dated:August 29, 2007 Exhibit 5.1 Opinion of Orrick, Herrington & Sutcliffe LLP with respect to legality. Exhibit 8.1 Opinion of Orrick, Herrington & Sutcliffe LLP with respect to certain tax matters. Exhibit 23.1 Consent of Orrick, Herrington & Sutcliffe LLP (included in opinion filed as Exhibit 5.1). Exhibit 23.2 Consent of Orrick, Herrington & Sutcliffe LLP (included in opinion filed as Exhibit 8.1).
